Per Curiam.
Plaintiffs, appellants, in their brief filed on this appeal, state that “when the demurrer was interposed, plaintiffs, in order that they might not be delayed in the trial of their action . . . agreed that the court might strike paragraph 13 from the complaint — that is, the item representing the expenses of $148.00.” This was tantamount to taking a nonsuit on this cause of action in which male plaintiff alone is interested — a right which plaintiffs could exercise at any time before verdict. When this cause of action is eliminated, and admitting the truth of the facts alleged in the complaint with respect to the other three causes of action, as we must do in testing the demurrer, there is neither misjoinder of parties nor misjoinder of causes of action. Hence, the judgment below is reversed, and the cause remanded for further procedure in accordance with law.
Reversed.